Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/23/2022 and 02/07/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
	Instant claim 5 is directed to intended use of claimed product.  That is, how the soft magnetic powder is formed into is directed how the claimed product is being used, not what the claimed product is.  Hence, office takes the positions if prior art suggests instant claimed product with compositions and structure limitations as required by instant claim 1, it is fully capable of being formed in the claimed manner. See MPEP 2111.02 II
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Instant claim 2 “Fe concentration” and “O concentration” lacks units of measure.  Does it refer to at%, mass% or vol%4 ?   Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe (US 20190333663 from IDS 02/07/2022) in view of Han (NPL document “Optimum Soft Magnetic Properties of the FeSiBNbCu Alloy Achieved by Heat Treatment and Tailoring B/Si Ratio”). 
As for claim 1, Watanabe discloses a soft magnetic powder, a powder magnetic core, magnetic element and electronic device. (Title)  The soft magnetic powder according to Watanabe has a composition represented by FexCuaNbb(Si1-yBy)100-x-a-b, provided that a, b, and x each represent at % and are numbers satisfying 0.3≤a≤2.0, 2.0≤b≤4.0, and 73.0≤x≤79.5, respectively, and y is a number satisfying f(x)≤y<0.99, in which f(x)=(4×10-34)x17.56], and contains a crystalline structure having a particle diameter of 1.0 nm or more and 30.0 nm or less at 30 vol % or more.
Hence, Watanabe discloses instant claimed soft magnetic powder with same composition formula, same crystal grain diameter.   In view of same composition formula and same crystal vol% as required by instant claim 6, instant claimed “a Cu segregated portion in which Cu is segregated” is expected.
Watanabe does not disclose instant claimed “the Cu segregated portion is present at a position deeper than 30 nm from a surface of the particle, and a maximum Cu concentration in the Cu segregated portion exceeds 6.0 at%”.
It should be noted these are structure limitations due to combination of instant claimed compositions and process of making.
Watanabe discloses a similar process of making as follows:
Spinning water atomization wherein a cooling rate in the atomization method is 1x105 C/s or more. (paragraph [0140])
Crystallization treatment wherein the temperature of crystallization treatment is 520-640C for 5-60 minutes.
Watanabe is silent on heating and cooling rate during the crystallization treatment.
Han discloses a cooling rate at 0.67 C/s (i.e. 40.2 C/min) and a heating rate of 0.34 C/s (i.e. 20.4 C/min) are both well known in the FeSiBNbCu soft magnetic alloy art for obtaining optimum soft magnetic properties.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply heating and cooling rate of Han, in the soft magnetic powder making process of Watanabe for obtaining optimum soft magnetic properties.
Since the soft magnetic powder product of Watanabe in view of Han has compositions that meet the instant application composition and is made from a similar process steps and process parameters as demonstrated above , it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Watanabe in view of Han.    See MPEP 2112.01 I.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
As for claim 2, in view of Watanabe discloses same cooling rate in the atomization method as instant application discloses, instant claimed wherein cause is highly expected.
As for claims 3-4, instant claimed structure limitations are rejected for the same reason set forth in the rejection of claim 1 above.
As for claim 5, in view of Watanabe in view of Han suggests instant claim 1 required compositions and structure limitations,  it is fully capable of formed into claimed manner.
As for claim 6, Watanabe discloses a crystalline structure having a particle diameter of 1.0 nm or more and 30.0 nm or less at 30 vol % or more. (Abstract last line)
As for claims 7-9, Watanabe discloses the soft magnetic powder is used as a powder magnetic core.  The powder magnetic core reads on instant claim 8 required magnetic element and electronic device.  (Title)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733